Mr. Justice Waggoner delivered the opinion of the court. The appellees filed a petition for certiorari in the Circuit Court of Logan county to quash the record of the judgment of the County Court of Logan county, entered in a proceeding to contest a local option election. The Circuit Court took jurisdiction of the case and quashed the record of the County Court. This appeal is from the judgment of the Circuit Court. The proposition “Shall this town become anti-saloon territory?” was submitted to the voters of Mount Pulaski at the election held April 2, 1918. The town voted dry by a majority of 272. On April 12, 1918, the appellants filed a petition in the County Court to contest the validity of said election. It is alleged in the petition for certiorari that the petition filed by appellants in the County Court was -not a verified petition, nor was any bond for cost filed with it. The purpose of the common-law writ of certiorari is to bring before the court granting the writ the record of the inferior court for inspection, and the only questions that can be determined are, did the inferior court have jurisdiction to act; and in acting did it exceed its jurisdiction or fail to proceed according to the essential requirements of law, and on the return of the writ being made by filing the record the trial is bad on the record alone. Joyce v. City of Chicago, 216 Ill. 466 (469). A proceeding to contest an election is purely statutory, and in the absence of a statute conferring jurisdiction, the courts are without power to entertain a proceeding of that kind. Shirar v. Elbridge Township, 249 Ill. 617 (618). The jurisdiction of the County Court, in election matters, is derived from the statute, and in its exercise the court is an inferior court of limited jurisdiction. People v. McWeeney, 259 Ill. 161 (170). Section 19 (J. & A. If 4655) of the Anti-Saloon Territory Act provides: “Any five legal voters of any political subdivision in which an election shall have been held as provided for in this act, may, within ten days after the canvass of the returns of such election and upon filing a bond for costs, contest the validity of such election by filing a verified petition in the County Court of the county in which such political subdivision is situated, setting forth the grounds for the contest. ’ ’ By the plain provisions of section 19, a verified petition is required. If the petition was not verified, then the County Court did not acquire jurisdiction. Daugherty v. Carnine, 261 Ill. 366. Section 19 also plainly requires a bond for costs, as a condition precedent to filing a petition, and unless such a bond was filed, the County Court did not acquire jurisdiction. Saylor v. Duel, 236 Ill. 429 (436); Cockrell v. Rush, 149 Ill. App. 467. In this case the affidavit, attached to the petition, stated that the matters and things therein stated are true except as to such matters and things as are therein stated to be alleged upon information and belief, and as to such they believe them to be true. The appellants rely upon the case of Farrell v. Heiberg, 262 Ill. 407 (410). The statute then under consideration required that the petition “shall be verified by affidavit in the same manner as bills in chancery may be verified.” Section 19 requires the filing of a “verified petition.” We think the rule announced in King v. Haines, 23 Ill. 340 (341), is applicable, and the petition must be positively verified. A verification, on information and belief, is not sufficient. George Jenner? one of the persons filing the petition to contest the election, also signed and filed an instrument substantially in the form provided by section 1 of the Costs Act (J. & A. ft 2715). Such an instrument is termed by the Costs Act “security for costs.” It is not a bond for costs, as a bond must be under seal. Chilton v. People, 66 Ill. 501 (503). The County Court was without jurisdiction for the reason that the petition was not verified positively and no bond for costs was filed as is required by the statute. It therefore follows that the Circuit Court did not err in quashing the record. Judgment affirmed. Affirmed.